Citation Nr: 0619569	
Decision Date: 07/05/06    Archive Date: 07/13/06

DOCKET NO.  98-13 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel 






INTRODUCTION

The veteran served on active duty from April 1943 to February 
1946.  A certificate of death shows that the veteran died in 
July 1995.  The appellant is the veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  Jurisdiction over this case was subsequently 
transferred to the Waco, Texas, RO.  In January 2006, the 
appellant's motion to advance on the docket was granted under 
38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1. The veteran's death certificate shows that he died in July 
1995 of an immediate cause of myocardial infarction, and 
underlying causes of coronary artery disease, and congestive 
heart failure.

2.  The credible, competent, and probative evidence of record 
demonstrates that the veteran commenced smoking during active 
duty and as a result developed nicotine dependence, which in 
turn was a contributory cause of his coronary artery disease 
that led to myocardial infarctions, congestive heart failure, 
cardiac decompensation, and untimely death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
warranted.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310, 3.312 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Given the favorable outcome detailed below, an assessment of 
VA's duties under the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), is not 
necessary.  

As described herein, the appellant has alleged that her 
husband died as a result of disease due to in-service 
incurrence of nicotine dependence.  

Legal standards

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310 (2000); see also Harder v. Brown, 5 Vet. App. 183, 187 
(1993).

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse for death resulting from a 
service-connected disability.  38 U.S.C.A. § 1310; see also 
Hanna v. Brown, 6 Vet. App. 507, 510 (1994).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-connected 
disability to be the cause of death, it must singly or with 
some other condition be the immediate or underlying cause, or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause, it is not sufficient to 
show that it casually shared in producing death, but rather 
it must be shown that there was a causal connection.  Id.

In VAOPGCPREC 19-97, the VA General Counsel (GC) considered 
the following question:  Under what circumstances may service 
connection be established for tobacco-related disability or 
death on the basis that such disability or death is secondary 
to nicotine dependence which arose from a veteran's tobacco 
use during service?  The GC stated that a determination of 
whether the veteran is dependent on nicotine is a medical 
issue.  Specifically, a determination as to whether service 
connection for disability or death attributable to tobacco 
use subsequent to military service should be established on 
the basis that such tobacco use resulted from nicotine 
dependence arising in service, and therefore is secondarily 
service connected pursuant to 38 C.F.R. § 3.310(a), depends 
upon affirmative answers to the following three questions: 
(1) whether nicotine dependence may be considered a disease 
for purposes of the laws governing veterans' benefits, (2) 
whether the veteran acquired a dependence on nicotine in 
service, and (3) whether that dependence may be considered 
the proximate cause of disability or death resulting from the 
use of tobacco products by the veteran.  If each of these 
three questions is answered in the affirmative, service 
connection should be established on a secondary basis.  See 
also, Espiritu v. Derwinski, 2 Vet. App. 492 (1992), which 
recognized that a lay claimant is not competent to diagnose a 
disability.  

Analysis

At the outset, it is noted that as of July 22, 1998, 38 
U.S.C.A. § 1103 essentially barred service connection on the 
basis that a disease or injury is attributable to the use of 
tobacco products during service.  38 C.F.R. § 3.300.  This 
provision, however, only applies to claims filed after June 
9, 1998, and therefore does not impact the appellant's claim.  

Pursuant to 38 C.F.R. § 3.159(c)(4), and Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991), a medical opinion was sought in 
this case concerning the following two questions:  (1) 
whether the veteran acquired nicotine dependence during 
service; and (2) whether any such nicotine dependence and 
resultant disability was either a principal or contributory 
cause of the veteran's death.  

As such, a review of the subsequently generated June 2006 VA 
medical opinion indicates that service connection for the 
cause of the veteran's death is warranted.  It is noted that 
the veteran's service medical records are unavailable for 
review because, according to the National Personnel Records 
Center, the information is fire-related.  Thus, in line with 
the recent case of Washington v. Nicholson, 19 Vet. App. 362, 
368, due consideration has been given to the evidence in the 
record related to the factual circumstance of whether the 
veteran started smoking in service.  As such, and to the 
extent that the doctrine of the benefit of the doubt is 
appropriately applied given notations in various medical 
records over the years, and that statements made by the 
veteran and the appellant relating to in-service commencement 
of smoking are found to be credible, it is determined that 
the record supports a finding that the veteran started 
smoking during active duty in World War II.   

Moreover, the June 2006 VA opinion found that it would be 
quite likely that the veteran had developed nicotine 
dependence during military service.  The VA physician 
observed that an exhaustive review of the veteran's chart 
revealed diagnoses of chronic congestive heart failure, 
coronary artery disease, and oxygen requiring COPD.  The 
examiner could not find any studies or tests to substantiate 
the diagnosis of coronary artery disease until June 1995.  
The veteran had been admitted to the hospital in July 1995 
with acute respiratory distress and subsequent cardiac arrest 
in the ER, and he died the day following admission.  

A certificate of death showed that the veteran died of an 
immediate cause of myocardial infarction, and underlying 
causes of coronary artery disease, and congestive heart 
failure.  Chronic obstructive pulmonary disease was listed as 
a significant condition contributing to death.  

The VA assessor stated that nicotine dependence was a 
contributory (though not principal) cause of the veteran's 
death.  Particularly, it was well known that nicotine use was 
a risk factor for the development of coronary artery disease, 
and the veteran had had no other risk factors that included 
age and gender.  The VA physician could not find history of 
diabetes, hypertension, or significant family history of 
coronary artery disease in his review of the supplied 
records.  Thus, the veteran's nicotine dependence contributed 
to the development of coronary artery disease, and coronary 
artery disease led to the veteran's myocardial infarctions, 
congestive heart failure, cardiac decompensation, and 
untimely death.  

Given the thorough and complete nature of the preceding 
opinion, see, e.g., Bloom v. West, 12 Vet. App. 185, 187 
(1999) (recognizing that the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion"), service connection for the cause of death as 
defined by 38 C.F.R. §§ 3.310 and  3.312 is warranted.  


ORDER

Service connection for the cause of the veteran's death is 
granted.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


